CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. Exhibit 10.22 PURCHASE AND SALE AGREEMENT HIGHLANDS RANCH SHEA CENTER II, LLC, Seller NETREIT, INC., Purchaser November 10, 2015 CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. TABLE OF CONTENTS Page ARTICLE 1.Purchase And Sale 1 Section 1.1Purchase and Sale 1 Section 1.2Purchase Price; Payment of the Purchase Price 1 a.Deposit 1 b.Balance of Purchase Price 1 Section 1.3Personal Property 1 a.Leases 1 b.Contracts. 1 c.Licenses, Permits and Warranties 1 d.Surveys and Plans 1 e.Leasing Materials 1 f.Name 2 g.Tangible Personal Property 2 ARTICLE 2.Closing 2 Section 2.1Closing 2 Section 2.2Seller’s Closing Items 2 a.Deed 2 b.Assignment of Leases 2 c.Assignment of Contracts 2 d.Bill of Sale 2 e.Tenant Estoppel Letters 2 f.Non-Foreign Affidavit 2 g.Leases and Contracts 2 h.Owner’s Title Policy 2 i.Notices to Tenants 3 j.Other Property 3 k.Rent Roll 3 l.Amendment to Vesting Deed 3 Section 2.3Purchaser’s Closing Items 3 a.Purchase Price 3 b.Assignments 3 Section 2.4Other Closing Documents 3 Section 2.5Conditions to Purchaser’s Obligations 3 a.Seller’s Representations and Warranties 3 b.Tenant Estoppel Letters 3 c.Title Evidence; Survey 4 d.Inspection of the Property 5 ARTICLE 3.Closing And Post-Closing Adjustments 8 Section 3.1Closing Adjustments 8 a.Taxes and Assessments 8 b.Rents 8 c.Security Deposits 9 d.Leasing Commissions 9 e.Tenant Improvements and Other Expenses 9 f.Payments under Contracts 10 g.Personal Property and Sales Taxes 10 h.Utility Charges 10 i.Miscellaneous Closing Costs 10 Section 3.2Post-Closing Apportionments 10 CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. Page ARTICLE 4.Default 11 Section 4.1Default and Termination 11 a.Purchaser’s Default 11 b.Seller’s Default 11 c.Termination of Agreement 11 ARTICLE 5.Casualty And Condemnation 11 Section 5.1Casualty 11 Section 5.2Condemnation 12 ARTICLE 6.Operation Of The Property; Leasing; Service Contracts 12 Section 6.1Operation of the Property 12 Section 6.2Leasing 12 Section 6.3Service Contracts 12 ARTICLE 7.GENERAL DISCLAIMER 13 ARTICLE 8.MISCELLANEOUS 13 Section 8.1Special Districts 13 Section 8.2Confidentiality, Distribution of Information and Use of Marks 14 a.Confidentiality 14 b.Use of Marks 14 Section 8.3Authority of Seller and Purchaser 14 a.Purchaser 14 b.Seller 15 Section 8.4Brokers 15 Section 8.5Assignability 15 a.Purchaser’s Assignability 15 b.Seller’s Assignability 15 Section 8.6Notices 15 Section 8.7Binding Effect 16 Section 8.8Entire Agreement; Modification 16 Section 8.9Headings 16 Section 8.10No Merger 16 Section 8.11Counterparts 16 Section 8.12Severability 16 Section 8.13No Waiver 16 Section 8.14U.S. Dollars 16 Section 8.15Construction of Agreement 16 Section 8.16Governing Law; Attorneys’ Fees 17 Section 8.17Recordation 17 Section 8.18Relationship of Parties 17 Section 8.19Exhibits; Section References 17 Section 8.20Date of This Agreement 17 Section 8.21Consideration 17 Section 8.22Tax Deferred Exchange 17 Section 8.23Cap on Limited Representations of Seller 17 CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. Exhibits ALegal Description BPersonal Property CSpecial Warranty Deed DAssignment of Leases EAssignment of Contracts and Other Intangibles FBill of Sale GForm of Notice to Tenants HEstoppel Certificate IList of Contracts JLeasing Commissions, Tenant Improvements, Tenant Delinquencies KRent Roll CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. PURCHASE AND SALE AGREEMENT
